             Case 6:20-cv-02016-AA   Document 1      Filed 11/19/20   Page 1 of 12




 1   Robert Evans Mahler, Pro Se
     P.O. Box 7658
 2
     Salem, Oregon 97303
 3   (503)589-4878

 4

 5

 6

 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE DISTRICT OF OREGON
 9

10
     Robert Evans Mahler,                   i Civil Action No.          r;;.' ZO- C1/-Z.Olb- A-4
11                                          )
            Plaintiff,                      )
12                                          )
           v.                                  ) Complaint in Tort (Federal Tort
13                                          )
     McKenzie-Willamette Medical               )    Claims Act 28 U.S.C. 2671);
14                                          )
     Center; Oregon Medical Group;          )        Civil Rights;       Negligence;
15                                          )
     DOES 1 -20,                            )      Gross Negligence; Intentional
16                                          )
           Defendants                       )         Infliction of Emotional
17                                          )
                                            )      Distress;    Violation(s) of the
18                                          )
                                            )            ADA Americans with
19                                          )
                                            )              Disabilities Act
20                                          )
                                            )           Jury Trial Requested
21   ------------------
22
          Robert Mahler brings this lawsuit against Defendants
23
     McKenzie-Willamette Medical Center (MWMC), Oregon Medical Group
24
     (OMG), and Does 1-20. In support of these allegations, plaintiff
25
     states:
26
     1.    The plaintiff is a resident of the County of Marion, State
27
     of Oregon.     The matter in controversy exceeds fifty thousand
28
     dollars ($50,000), exclusive of interest, and costs.                   That the
29




     COMPLAINT                             1
                 Case 6:20-cv-02016-AA   Document 1   Filed 11/19/20   Page 2 of 12




 1
     amount sought in this suit exceeds the jurisdiction limit of the
 2
     Oregon District Court. The venue that is a most appropriate is
 3
     Portland, Oregon as defendants MWMC, OMG, and DOES 1-20,
 4
     maintain their principal place of business and, or employment in
 5
     Springfield and Eugene, Oregon.
 6
     2.     Defendant,      (MWMC), is an Oregon Corporation providing
 7
     medical services to the citizens of Springfield and has its
 8
     principal place of business located in Springfield, Oregon.
 9
     3.     OMG is an Oregon Corporation providing medical services to
10
     the citizens of Eugene and has its principal place of business
11
     located in Eugene, Oregon.
12
     4.     Defendants, DOES 1-20, are physicians, nurses, medical
13
     technicians, doctor assistants, and, or staff members, at all
14
     times herein relevant, past or present employees of MWMC and, or
15
     OMG.    They are being sued here, both as individuals, and in any
16
     official capacity.         "DOES" is a fictitious name used to
17
     designate parties not presently known to plaintiff.
18
     4.     The term "defendants" is used in this Complaint to refer to
19
     all defendants, MWMC, OMG, and DOES 1-20 collectively and
20
     individually, unless otherwise specified.
21
     5.     Medical malpractice, medical, and other errors occurred on
22
     and, or before, February 19, 2019, and after that, in the State
23
     of Oregon.
24
     6.     The defendants, and DOES 1-20, at all times herein
25
     relevant, were employees of the defendants, MWMC, OMG.                   "DOES"
26
     is a fictitious name used to designate parties not presently
27
     known to plaintiff.
28

29




     COMPLAINT                                2
             Case 6:20-cv-02016-AA   Document 1   Filed 11/19/20   Page 3 of 12




 1
     7.     Plaintiff suffers disabilities from advanced osteo-
 2
     arthritis, left-sided hemiplegia as the result of a C-3 cervical
 3
     fracture, vasovagal syncope, and left and right knee implant
 4
     prosthetics.     As a result of plaintiff's disabilities, he has
 5
     used a service dog for 15 years.
 6
     8.     All defendants are medical providers providing medical
 7
     services in Oregon at the time of the medical malpractice.                    All
 8
     employees/agents/associates/DOES 1-20, of Defendants MWMC and
 9
     OMG, were acting within the scope of that
10
     employment/agency/associate relationship, when they failed to
11
     follow the applicable standard of medical care during their
12
     treatment of the plaintiff on or about February 19, 2019.                    MWMC,
13
     Springfield, OR and OMG, Eugene. OR, were in charge at the times
14
     plaintiff was injured.
15
     9.     Prior to February 19, 2019, plaintiff was examined by
16
     doctors, medical assistants, and other staff, at OMG and MWMC.
17
     It was determined by OMG, MWMC, and DOES 1-20 defendants, that
18
     plaintiff is a candidate for shoulder replacement surgery.
19
     10.    On, or about, February 19, 2019, plaintiff was admitted to
20
     MWMC for shoulder replacement surgery.
21
     11.   On, and before, February 19, 2019, plaintiff requested that
22
     defendants place him under anesthesia immediately after being
23
     dressed for surgery to prevent a vasovagal response.                All
24
     defendants agreed with plaintiff's request.
25
     12.   Plaintiff is protected by the ADA as he is a person with a
26
     "disability" as that term is defined by the statute; 42 U.S.C. §
27
     12102 (2) (a).   Plaintiff has a "physical or mental impairment
28

29




     COMPLAINT                             3
             Case 6:20-cv-02016-AA   Document 1   Filed 11/19/20   Page 4 of 12




 1
     that substantially limits one or more of [his] major life
 2
     activities."     Plaintiff owns and uses a service dog defined in
 3
     5 U.S.C. 301; 28 U.S.C. 509, 510, 42 U.S.C. 12186(b), and both
 4
     are protected by the ADA.
 5
                                      ALLEGATIONS
 6
     13.   On, or about, 2/19/19, as a direct result of the defendants
 7
     breaching the applicable standard of medical care owed to the
 8
     plaintiff by failing to inform the plaintiff of the change in
 9
     surgery schedule, plaintiff experienced undue and excessive
10
     anxiety, fear, uncertainty and, and a result of not being
11
     noticed of the the change in schedule, was physically and
12
     psychologically injured due to the onset of a vasovagal response.
13
     14.   On, or about, 2/19/19, Defendant DOE 1, and DOE 3, licensed
14
     physician anesthesiologists, were required and affirmed that
15
     they would provide the proper medical care, treatment, and
16
     advice to plaintiff, and at all times that they provided medical
17
     care, treatment, and advice to the plaintiff, they was under the
18
     supervision of defendant DOE 2, a licensed physician surgeon.
19
     As a result of not being anesthetized upon arrival into pre-op
20
     at MWMC, plaintiff was physically and psychologically injured
21
     due to the onset of a vasovagal response.
22
     15.   On, or about, 2/19/19, defendants DOES 1, 2, and 3, all
23
     medical doctors, under the applicable standard of medical care,
24
     owed a duty to the plaintiff to supervise the medical care that
25
     DOES 4-20, physician's assistants, nurses, and phlebotomists,
26
     were providing to the plaintiff.          The defendant medical doctors,
27
     and all assistant medical staff, breached this duty and standard
28
     of care by failing to adequately supervise, which resulted in
29




     COMPLAINT                             4
                     Case 6:20-cv-02016-AA   Document 1   Filed 11/19/20   Page 5 of 12




     1
         the failure to inform the plaintiff of the change in surgery
 2
         schedule, switch in anesthesiologists, and inability to locate
 3
         the whereabouts of the attending surgeon.               All of these failures
 4
         amount to a breach of the applicable standard of medical care.
 5
         16.    That as a direct and proximate result of the breach of the
 6
         applicable standard of medical care by all defendants, the
 7
         plaintiff has suffered the following harms: 1) suffered
 8
         conscious pain and suffering both in the past and, it is
 9
         expected by_his physicians, the future, 2) incurred medical
10
         expenses in the past and will incur future medical expenses, 3)
11
         suffered mental and emotional anguish, 4) continues suffering
12
         from permanent physical injuries and increased disabling pain,
13
         and 5) has sustained other damages.
14
         17.    All of the injuries and damages sustained by plaintiff were
15
         the direct and proximate result of the negligent actions and
16
         breaches of the applicable standards of medical care by all
17
         defendants without any act or omission on the part of the
18
         plaintiff directly thereunto contributing.
19
                                         CAUSES OF ACTION
20
         18.    Plaintiff is entitled to recover damages from defendants
21
         jointly and each of them based on the theories of liability
22
         hereinafter enumerated in Counts I through 5, and under such
23
         other theories of liability as may be appropriate based upon the
24
         facts as alleged herein or as revealed during discovery.
25
                                               Count 1
26
                                Negligence - Medical Malpractice
27
         19.    Plaintiff re-alleges and incorporates by reference
28
         paragraphs 1-18 pursuant to this cause of action.
29




         COMPLAINT                                5
             Case 6:20-cv-02016-AA   Document 1   Filed 11/19/20   Page 6 of 12




 1
     20.    Defendants had a duty to plaintiff to provide him with
 2
     applicable standards of medical care medical care.
 3
     21.    Defendants breached their duty to plaintiff by failing to
 4
     inform the plaintiff of the the change in surgery schedule,
 5
     switch in anesthesiologists, and inability to locate the
 6
     whereabouts of the attending surgeon.
 7
     22.    By reason of defendant's failures, plaintiff suffers daily
 8
     increased pain and discomfort, further exacerbation of his
 9
     disabilities, and decreased capabilities.            Gradually, over a
10
     period of time by reason of defendant's negligence, plaintiff
11
     was caused to be injured as follows, to-wit:             he experienced
12
     increased levels of pain and discomfort; he is experiencing
13
     decreased mobility and sensory loss; his pre-existing osteo-
14
     arthritis was greatly aggravated; his body was made sore; he is
15
     suffering increased pain and mental anguish; he was caused to
16
     lose sleep and weight; and he later incurred expenses for
17
     medical attention.
18
     23.    Plaintiff avers that defendants' breach of duty and
19
     negligence was a proximate cause of injury and damage to
20
     plaintiff that resulted from failures by defendants to provide
21
     agreed upon medical attention and care.
22
                                        Count 2
23
                     Gross Negligence - Medical Malpractice
24
     24.    Plaintiff re-alleges and incorporates by reference
25
     paragraphs 1-23 pursuant to this cause of action.
26
     25.    Plaintiff avers that defendants breached their duty to him
27
     by wantonly injuring and damaging plaintiff by not providing
28
     applicable standards of medical care.          For example:
29




     COMPLAINT                             6
                 Case 6:20-cv-02016-AA   Document 1    Filed 11/19/20   Page 7 of 12




 1
            a. Defendants moved the surgery time without notice to
 2
     plaintiff.
 3
            b. Defendants switched plaintiff's anesthesiologist without
 4
     notice to plaintiff.
 5
            c. Defendant's attending anesthesiologist was not advised,
 6
     and did not know, how to proceed with plaintiff's surgery
 7
     preparations.
 8
            d. Defendants refused to allow plaintiff's service dog to
 9
     accompany plaintiff to pre-op.               Supervising "charge nurse"
10
     claimed       "sterile" environment (which obviously wasn't).                The
11
     actions and behavior of the pre-op medical personnel seemed to
12
     be intentionally aggravating plaintiff to induce his vasovagal
13
     response as a clinical experiment.
14
            e. Attending anesthesiologist had no knowledge of patient
15
     "vaso vagal" response issues despite patient discussions with
16
     initial interviewing anesthesiologist previous discussions with
17
     surgeon and his surgeon's nurse.
18
            f. Attending anesthesiologist suggested that the patient be
19
     "calmed      I sedated" via "sedation" until surgery and then would
20
     talk to surgeon before surgery. This would not entail making the
21
     patient unconscious to protect against vaso vagal response
22
     despite previous discussions with initial interviewing
23
     anesthesiologist, surgeon, and surgeon's nurse to this effect
24
     and medical necessity to this effect.
25
           g. Attending anesthesiologist asked nurses what surgeon
26
     wants done to patient.          Older nurse referred to clipboard,
27
     flipped through stack of paper pages, answered "there is nothing
28
     in here"      (nothing in patient's medical records).
29




     COMPLAINT                                7
             Case 6:20-cv-02016-AA   Document 1   Filed 11/19/20   Page 8 of 12




 1
            h.   Interviewing anesthesiologist had previously informed
 2
     patient that neck nerve block procedure, if performed
 3
     improperly, could cause quadriplegia.           Patient asked surgeon's
 4
     nurse to make sure the McKenzie Willamette Hospital and
 5
     attending anesthesiologist were aware that patient did not want,
 6
     under any circumstances, the neck nerve block procedure
 7
     performed prior to surgery.
 8
            i. Attending anesthesiologist stated that he was unaware of
 9
     a risk of quadriplegia with the neck nerve block procedure
10
     previously stated to patient by interviewing anesthesiologist.
11
     Attending anesthesiologist additionally stated that there was
12
     risk of permanent nerve impairment in arm (numbness) that could
13
     be caused by nerve block procedure that the interviewing
14
     anesthesiologist did not mention or discuss with patient.
15
     Subsequent nurse/ assistant placed heater (hot air blow)
16
     apparatus under plaintiff's blankets, causing uncomfortable
17
     overheating until removed by the plaintiff.
18
            j. Nursing assistant placed blankets on plaintiff, asked if
19
     plaintiff wants heat, plaintiff answered "No!''
20
            k. Plaintiff asked "When will surgeon visit"?             First answer
21
     by nurse I assistant, "Surgeon is not here yet".                Second answer
22
     by different nurse I assistant "Surgeon is still in surgery. "
23
     26.   As a result of the gross carelessness and wanton negligence
24
     of defendants, plaintiff sustained severe increased injuries to
25
     his body, consisting of, but not limited to: increased
26
     aggravation to pre-existing osteo-arthritis of both shoulders
27
     hips and back; plaintiff suffered great pain of body and mental
28
     anguish, evidenced by the need for continued corrective surgery;
29




     COMPLAINT                             8
                 Case 6:20-cv-02016-AA   Document 1   Filed 11/19/20   Page 9 of 12




 1
     large sums have been, and will be, expended for his medical care
 2
     and treatment; all to his, the said plaintiff's loss and damage.
 3
     27.    Plaintiff avers that defendants' breach of duty, wanton
 4
     conduct, and gross negligence was the proximate cause of injury
 5
     and damage to him as set forth above.
 6
                                            Count 3
 7
                  Vio1ations of the Americans with Disabi1ities Act
 8
     28.    Plaintiff re-alleges and incorporates by reference
 9
     paragraphs 1-27 pursuant to this cause of action.
10
     29.    Defendants have violated Title II and Title III of the
11
     Americans with Disabilities Act which prohibits discrimination
12
     in testing and which prohibits denial of services, benefits, and
13
     programs to people with disabilities by public entities.
14
     30.   As a direct and proximate result of the defendants'
15
     wrongful acts, omissions, and misconduct, plaintiff has been
16
     injured and demands judgment against the defendants jointly,
17
     severally and/or in the alternative on this cause of action
18
     other damages in an amount in excess of the jurisdictional
19
     limits of this Court and to be determined at the trial herein,
20
     together with interest, exemplary or punitive damages,
21
     attorney's fees and costs of this action.
22
                                           COUNT 4
23
                         ADA VIOLATION - FAILURE TO ACCOMODATE
24
     31.   Plaintiff re-alleges and incorporates by reference
25
     paragraphs 1-30 pursuant to this cause of action.
26
     32.   Plaintiff has specific medical limitations imposed on him,
27
     as such; plaintiff is a disabled individual within the
28

29




     COMPLAINT                                9
             Case 6:20-cv-02016-AA   Document 1    Filed 11/19/20   Page 10 of 12




 1
     definitions of the laws in the State of Oregon and the Americans
 2
     with Disabilities Act      (ADA).
 3
     33.    Defendants and each of them were aware of Plaintiff's
 4
     medical conditions, restrictions, and disabilities.
 5
     34.    Defendants did not attempt to accommodate plaintiff or
 6
     engage in any interactive process to explore his limitations and
 7
     possible accommodations.
 8
     35.    Defendants did not engage in any interactive process to
 9
     attempt to accommodate plaintiff during his visit to the MWMC.
10
     36.    As a proximate result of defendant's discrimination against
11
     plaintiff, plaintiff has suffered and continues to suffer
12
     embarrassment, humiliation and mental anguish all to his damage
13
     in an amount according to proof.
14
     37.   As a result of defendants' discriminatory acts as alleged
15
     herein, plaintiff is entitled to reasonable attorneys' fees and
16
     costs of said suit as provided by the Americans with
17
     Disabilities Act section 12205.
18
     38.    The Defendants committed the acts alleged herein
19
     maliciously, fraudulently and oppressively, with the wrongful
20
     intention of injuring Plaintiff, from an improper and evil
21
     motive amounting to despicable conduct and in conscious
22
     disregard of Plaintiff's rights.           Thus, Plaintiff is entitled to
23
     recover punitive damages from Defendants in an amount according
24
     to $500,000.00.
25
                                         COUNT 5
26
                  INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
27
     39.   Plaintiff re-alleges and incorporates by reference
28
     paragraphs 1-38 pursuant to this cause of action.
29




     COMPLAINT                             10
            Case 6:20-cv-02016-AA    Document 1   Filed 11/19/20   Page 11 of 12




 1
     40.    Defendants MWMC, PTTC, and DOES 1-20, acted in an extreme
 2
     and outrageous manner by forcing and making it necessary for
 3
     plaintiff to leave the MWMC.         This was done to force plaintiff
 4
     to leave because plaintiff was accompanied by his service dog
 5
     and plaintiff suffers from vasovagal.
 6
     41.    Defendants actions were done to cause plaintiff harm, with
 7
     reckless disregard for plaintiff's physical condition, and the
 8
     probability of causing emotional distress.
 9
     42.    Defendants actions did cause plaintiff to suffer increased
10
     severe psychological pain and suffering.
11
     43. Defendants actions caused Plaintiff to suffer depression, low
12
     self-esteem, anxiety, stress, mental, and emotional anguish.
13
     44.   As a proximate result of the defendant's actions, plaintiff
14
     has suffered and continues to suffer embarrassment, humiliation,
15
     anxiety and mental anguish all to his damage in an amount
16
     a~cording to proof.
17
     45.    Furthermore, the Defendants committed the acts alleged
18
     herein maliciously and oppressively, with the wrongful intention
19
     of injuring Plaintiff, from an improper and evil motive
20
     amounting to despicable conduct and in conscious disregard
21
     of Plaintiff's rights.         Thus, Plaintiff is entitled to recover
22
     punitive damages from Defendants in an amount according to proof.
23

24

25

26

27

28

29




     COMPLAINT                             11
            Case 6:20-cv-02016-AA   Document 1   Filed 11/19/20   Page 12 of 12




 1

 2

 3

 4

 5
     WHEREFORE, plaintiff demands judgment against the defendants,
 6
     jointly and severally, as follows:
 7
     a.    For general damages according to proof, including damages
 8
           for emotional distress, humiliation and mental anguish
 9
           $250,000.00;
10
     b.    For special damages according to proof, $500,000.00;
11
     b.    As punitive damages, the sum of $500,000.00;
12
     c.    The costs and disbursements of this action;
13
     d.    All future attorney fees incurred in prosecuting this
14
           action pursuant to U.S.C. Sect. 1988; and
15
     e.    Such other relief as the Court deems proper and just.
16

17

18

19                                        Dated_ _f_/J--&_r-1-6--=---:;t_-6_ _
                                                         I
20   Robert Evans Mahler
21

22

23

24

25

26

27

28

29




     COMPLAINT                            12
